Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-13-1999

Steamfitters Loc 420 v. Philip Morris Inc
Precedential or Non-Precedential:

Docket 98-1426




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Steamfitters Loc 420 v. Philip Morris Inc" (1999). 1999 Decisions. Paper 98.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/98


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 98-1426


          Steamfitters Local Union No. 420 Welfare Fund

                                v.

                        Philip Morris, Inc.



    Please note the following corrections to the Court's slip opinion
issued in
the above-entitled appeal on March 29, 1999:

                  Page 7    On the third firm listing on that page the
third attorney should
              be listed as Teresa Kwong (not Swong), and the firm
              address for O'Melveny & Meyers, LLP in that listing should
              be Suite 500 West (not Suite 1500).

                            In the next firm listing Hugh F. Young, Jr.,
Esquire should be
              listed as appearing on behalf of the Product Liability
              Advisory Council, Inc. (not the Produce Liability Advisory
              Council).


                                For the Court,

                                /s/ P. Douglas Sisk

                                                   Clerk



Dated: April 12, 1999